Citation Nr: 1123234	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a spine disability. 

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to a spine disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to February 1973. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a spine disability and bilateral radiculopathy.


FINDINGS OF FACT

1.  The Veteran's pre-existing spine disability was not permanently aggravated by service. 

2.  The preponderance of the evidence is against a finding of bilateral lower extremity neuropathy. 


CONCLUSIONS OF LAW

1.  A spine disability was not aggravated in service.  38 U.S.C.A. §§  1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2.  The Veteran does not have a bilateral lower extremity neuropathy proximately due to or the result of a service-connected disability, or incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2008, prior to the August 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In the January 2008 letter, the RO also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination in June 2008 and an addendum report was also provided in June 2008.  These reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination and addendum reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

In his January 2009 notice of disagreement, the Veteran contends that the VA examiner's conclusion, that there is no evidence in the service treatment records that the Veteran's spine was not any worse when he left active duty than when he entered, is based on a false assessment of a pre-existing disorder.  However, the Board notes that the determination of a pre-existing disability, as noted below, is a legal standard which is determined by the decision maker and not medical personnel.  However, the Board observes that the VA examiner proffered two different sets of opinions for each diagnosed spine disability based on two theories of entitlement:  1. a spine disability pre-existing service, and 2. the Veteran was presumed to be sound at service entry.  Also, the Veteran has not pointed out how the VA examiner's opinion is otherwise flawed.  Therefore, the Veteran's contention that the VA examination is inadequate is not substantiated.  

The Veteran has declined to present personal testimony before a Veterans Law Judge.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 2002), or 38 C.F.R. § 3.159 (2010), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

A Spine Disability

The Veteran essentially contends that he has a spine disability related to service.  He has asserted throughout the appeal, contrary to the RO's determination that a spine disability pre-existed service, that he was not competent to diagnosis any pre-existing spine disability that may have been noted at service entry, and that he should be afforded the presumption of soundness.  He contends that he injured his spine lifting barrels during service and his current spine disability is related to that incident.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).  A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In this case, the Veteran's February 1971 examination report at service entry noted an abnormal spine evaluation.  The examiner noted reference to a letter.  Review of the claims folder does not show that there is a letter in the service treatment records.  However, the Board notes that the referenced letter is not crucial to this matter as the examiner's evaluation of the Veteran's spine at service entry is sufficient evidence to address whether he had a disability prior to service entry.  Additionally, on the Report of Medical History at that time, the Veteran indicated having had/having now back trouble of any kind.  Based on the examiner's clinical evaluation of the Veteran, the notation on the examination report, and the Veteran's own assertion at the time, the Board finds a spine disability pre-existed service entry.  See supra 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

In determining that the Veteran had a preexisting spine disability, the Board has considered the Veteran's assertion that he was not competent to diagnosis any spine disability at service entry.  However, review of the records shows that a medical examiner, upon evaluation of the Veteran's spine and obtaining a history from the Veteran, determined that he had an abnormal spine.  This finding did not rely solely on the Veteran's assertion of a spine disability.  Therefore, the Board is satisfied that sufficient medical evidence supports a finding that a spine disability preexisted service and that such was noted upon service entry.  

Since the medical evidence of record reflects that a spine disability preexisted the Veteran's service, the question of aggravation must be addressed.  In this regard, the presumption of soundness is not for application.

As noted above, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  There is a presumption of aggravation that may be rebutted only by clear and unmistakable evidence. 38 C.F.R. § 3.306(b).

In the present case, the evidence clearly and unmistakably shows that the Veteran's back disability did not undergo a permanent increase in severity beyond the natural progression of the disability during service.  In this regard, the Board observes that the service treatment records show that the Veteran was seen in July 1971 in the orthopedic clinic for complaints related to recurrent low back pain.  At that time, the Veteran gave a history of falling from a tree in 1969 fracturing two vertebrae.  Despite his complaints of pain, examination of the Veteran reflected full range of motion of the lumbosacral spine with definite gibbus deformity of the mid thoracic spine which was fixed.  Also deep tendon reflexes were intact and straight leg raising was negative.  He was placed on physical profile in February 1972 and March 1972 for his previous back injury and was limited from lifting things over 20 pounds.  Despite his in-service complaints of back pain and the limitations placed on his because of his back complaints, the examination report at service discharge in December 1972, the examiner noted a normal spine evaluation.  The normal spine evaluation is evidence of a lack of permanent increase in the severity of the disability during service.  

Subsequent postservice medical evidence includes the report of a VA examination in June 2008.  At that time, the examiner reviewed the claims folder in conjunction with evaluation of the Veteran.  The examiner's first diagnosis was residuals of fracture of L2 and noted that it was not permanently aggravated by military service.  The examiner's rationale was that there was no evidence in the Veteran's service treatment records that indicate that the Veteran's back disability was any worse when he left service than when he entered service.  This opinion is strong evidence of a lack of increase in the severity of disability during service and is consistent with the findings at the separation examination of a normal spine.  

She also noted that the Veteran's back disability declined over the years as might be expected with his fractured vertebra, and over the years the residuals of this disability can be expected to result in compression of the spine resulting in abnormal spinal curvatures, thus the current kyphoscoliosis developed as the years went by.  The examiner further noted that there was no indication of kyphoscoliosis during service and the trauma of his fall set the process of the spondylosis, degenerative disc disease, and osteoarthritis, which have proceeded no faster or slower than would be expected.  She concluded that as a person ages, the ageing process accelerates the degenerative joint disease with military service having no impact on this.  

The examiner noted a second diagnosis, kyphoscoliosis.  She opined that kyphoscoliosis was not permanently aggravated by military service.  In reaching her conclusion, the examiner cited to the service treatment records which were silent regarding any specific incident or injury but rather mentioned chronic back pain prior to military service on several occasions when the Veteran fell out of a tree.  The examiner further noted that during service the Veteran complained of back pain which existed prior to service.  

The examiner submitted an addendum to her examination report in June 2008.  The examiner noted that, although she did not feel that physical examination of the Veteran warranted a diagnosis of gibbus, she recognized that it was possible that another examiner could reach such a conclusion.  She further indicated that when the diagnosis of a curvature of the spine was made, the upper spine was diagnosed as gibbus vs. kyphosis, so it was likely that these were the same condition.  She stated that it was possible that over time the condition changed from a curvature representative of a gibbus to one of kyphosis, which is a progressive disease process so over time the curve of the spine would alter making the kyphosis prominent.  The examiner emphasized that the diagnosis remained kyphosis and not gibbus at this point, and the process was likely a progression of the pathology reported in the x-ray report in July 1971.  

The Board finds the June 2008 VA opinion and addendum report to be highly probative, as it is based on a thorough review of the Veteran's medical records, physical evaluation of the Veteran, and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  The opinion by the examination along with the lack of evidence of a worsening of symptoms during service beyond the natural progression of the disease is sufficient to rebut the presumption of aggravation of any preexisting spinal disability during service.  

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).

Indeed, there is no medical evidence of record showing that the Veteran's pre-existing spine disabilities were aggravated by his military service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, in this case, assertions as to whether the Veteran's spine disabilities were aggravated by service are an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current spine disabilities.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he observed and he experienced during service, he is not competent to ascertain the etiology of his current spine disabilities, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the June 2008 VA examiner's opinion which was rendered by a licensed medical professional rather than a lay person.

The Board also notes that the Veteran appears to have been less than forthcoming about the history of his back complaints during service.  While the Veteran's service treatment record clearly show a history of back problems that predated his military service and notation of such during his entrance examination, during his June 2008 examination he attributed his injuries to an undocumented injury lifting barrels in Germany.  It is significant that the Veteran initially could not recall any previous injuries.  One would think that falling from a tree resulting in back injury before service would be significant to report to the examination.  It was only when confronted with the documented evidence in the claim folder of prior back injury involving fracture that the Veteran recalled falling from the tree.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that the Veteran's failure to disclose his preservice back injury to the examiner until confronted with evidence of such in the claims folder calls to question his overall credibility.  Simply put, the Board does not find the Veteran's assertions that his back complaints originated with his alleged in-service injury lifting barrels to be credible.  

In light of the evidence of record including the reports of preservice injury, lack of findings of significant disability during service, the recent medical opinion obtained during the appeal, and the lack of veracity on the part of the Veteran, the Board concludes that the evidence clearly and unmistakably establishes that the Veteran's spine disabilities preexisted service and were not aggravated during such service.  As such, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a spine disability is not warranted.  

Bilateral Radiculopathy

The Veteran asserts that he has bilateral lower extremity radiculopathy, secondary to his spine disability.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As established above, the Veteran is not service-connected for a spine disability. Additionally, there is no evidence that that Veteran currently has bilateral lower extremity radiculopathy.  The Veteran was afforded an examination in June 2008, the examiner noted that there was insufficient evidence to warrant a diagnosis of an acute or chronic spinal radiculopathy of its residuals.  In making her determination, the examiner noted that she took into account the Veteran's statement that his problem was controlled with medication.  However, she indicated that, even if the Veteran's problem was well-controlled with mediation, physical findings were absent and radiological evidence did not support a diagnosis.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the Veteran, as a lay person, is competent to note that he has experienced neurological symptoms of the lower extremities.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that while the Veteran's reports of problems with his lower extremities are competent, the Board nonetheless finds them not to be credible. There is nothing in the evidence of record to show that the Veteran currently has neuropathy in the lower extremities.  Medical records in the course of treatment may be afforded greater probative value when considering credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In this regard, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Therefore, the Veteran is not credible with regard to a current neurological impairment of the bilateral lower extremities.  

Without a service-connected disability and a current diagnosis of bilateral lower extremity neuropathy, the Veteran lacks the evidence necessary to substantiate a claim for service connection for this disorder.  As such, Wallin and Hickson elements (1), and Wallin element (2) have not been met; and the claim fails. 

For the sake of completeness, the Board will also briefly address the remaining Hickson and Wallin elements.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).  

As to Hickson element (2), there is no evidence of complaints or findings related to lower extremity neuropathy in service.  As to the final element in both cases, in the absence of a current disability, a medical nexus opinion between a current disability and service or a service-connected disability, would seem to be impossibility.  Therefore, the claim would still fail.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a spine disability is denied.

Entitlement to service connection for bilateral radiculopathy, secondary to a spine disability, is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


